Eschweiler, J.
It was properly conceded in this court by plaintiff that delivery at the Brodhead depot of the four tubs of cheese to the drayman as authorized agent for defendant was sufficient, if shown, to establish defendant’s liability. The issue therefore was simply whether or not plaintiff’s proofs were sufficient to establish delivery to such agent, and did not require proof of delivery to defendant at either his cold-storage rooms or his refrigerator cellar. On this narrower issue we think plaintiff sustained the burden of proof and is entitled to recover.
*44The notice from, a railroad at Cleveland as to three tubs of cheese apparently shipped by.some one else than plaintiff at some unknown date was subject to plaintiff’s objection to its consideration and can be given no weight, it being -clearly a fugitive document. Mr. Greenwald, the defendant’s manager, did not testify, and the following facts are undisputed: that an express agreement was made by plaintiff and Greenwald that the four tubs should be sent with the ten boxes; that Greenwald received and had possession of the bill of lading showing on its face that the four- tubs were shipped with the ten boxes; that th'e freight receipt presented to defendant’s office on the arrival of the shipment also so clearly showed; that the freight on the four tubs on consignment, was more than that on the ten boxes purchased, and yet was paid without protest to the railroad or without claim against plaintiff; that with Greenwald’s knowledge of this prior arrangement as to the shipment and of the arrival at least of the minor part both in weight and value of such shipment, no notice is given to plaintiff of a possible loss of such valuable property, and he does not know thereof until when, a month later, he comes to inquire and collect.
The proof is.clear and positive as to the loading of the four tubs at Calamine by the evidence of the plaintiff and the freight agent.
In consideration of the record here presented, reluctant as we are to reverse a trial court’s determination on questions of fact, nevertheless we are forced to conclude that the plaintiff has sufficiently shown delivery of these articles to defendant’s agent to place upon defendant the responsibility for the loss.
By the Court. — Judgment reversed, with directions to enter judgment for the plaintiff for the amount claimed.